 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Morrell and Company and Local 539, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, CLC. Case 7-CA-1934925 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 11 February 1983 Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief with cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.AMENDED CONCLUSIONS OF LAWInsert the following as paragraph 3 and renum-ber the subsequent following paragraphs."3. The Union is now and at all times materialherein has been the exclusive bargaining represent-ative of the employees of the Respondent for thepurpose of collective bargaining within the mean-ing of Section 9(a) of the Act in the following ap-propriate unit:"All salesmen employed by John Morrell andCompany in the State of Michigan, but exclud-ing guards and supervisors as defined in theAct, and all other employees."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, John Morrell andCompany, Detroit, Michigan, its officers, agents,successors, and assigns, shall1. Cease and desist from(a) Refusing to reduce to writing and execute thecollective-bargaining agreement reached between itand the Union as of 15 April 1981, or in any othermanner refusing to bargain in good faith with theUnion as the exclusive collective-bargaining repre-sentative of the employees in the following appro-priate unit:All salesmen employed by John Morrell andCompany in the State of Michigan, but exclud-268 NLRB No. 36ing guards and supervisors as defined in theAct, and all other employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Reduce to writing and duly execute the col-lective-bargaining agreement ratified by the Unionon 15 April 1981.(b) Give retroactive effect to the collective-bar-gaining agreement referred to above, and reimburseemployees for any increased wages or benefitsowed thereunder as prescribed in Ogle ProtectionService, 183 NLRB 682 (1970), plus interest as com-puted in Florida Steel Corp., 231 NLRB 651 (1977),and pay into employee benefit funds any additionalamount as prescribed in Merryweather Optical Co.,240 NLRB 1213, 1216 fn. 7 (1979).(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its place of business in the State ofMichigan copies of the attached notice marked"Appendix." ' Copies of the notice, on forms pro-vided by the Regional Director for Region 7, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."304 JOHN MORRELL & CO.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to bargain collectively withLocal 539, United Food and Commercial WorkersInternational Union, AFL-CIO, CLC, as the exclu-sive collective-bargaining representative of the em-ployees in the following appropriate unit:All salesmen employed by John Morrell andCompany in the State of Michigan, but exclud-ing guards and supervisors as defined in theAct, and all other employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL reduce to writing and execute the col-lective-bargaining agreement reached betweenJohn Morrell and Company and Local 539, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, CLC, ratified on 15 April 1981,and shall make this agreement retroactive to thatdate, and WE WILL reimburse employees for anyincreased wages or benefits owed thereunder, plusinterest.JOHN MORRELL AND COMPANYDECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge:On May 27, 1981, Local 539, United Food and Commer-cial Workers International Union, AFL-CIO-CLC (theUnion), filed a charge against John Morrell and Compa-ny (the Respondent). The complaint issued on July 1,1981, alleging that the Respondent has violated the Actby refusing to execute a collective-bargaining agreementnegotiated between the parties and ratified by the Unionand that the Respondent has failed and refused and con-tinues to fail and refuse to bargain in good faith with theUnion by insisting on further negotiations before execu-tion of the collective-bargaining agreement. The hearingwas held before me on these matters in Detroit, Michi-gan, on June 21, 1982. Briefs were received from theGeneral Counsel and the Respondent.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS AND CONCLUSIONSI. THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation maintaining its princi-pal office and place of business in Chicago, Illinois, andat this and other installations throughout the UnitedStates engaged in the wholesale packing, sale, and distri-bution of meats and related products. During the fiscalyear ending December 31, 1980, a representative periodof its operations, the Respondent, in the course and con-duct of its business, caused to be transported meat andother goods and materials valued in excess of $100,000which were transported and delivered to various pointslocated in the State of Michigan directly from points lo-cated outside the State of Michigan. I find that the Re-spondent is now and has been at all times material anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that it will effec-tuate the policies of the Act to assert jurisdiction of thiscase.II. THE LABOR ORGANIZATION INVOLVEDLocal 539, United Food and Commercial WorkersInternational Union, AFL-CIO-CLC, is a labor organi-zation within the meaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsOn July 10, 1980, the Union was certified as the col-lective-bargaining representative of certain employees ofthe Respondent, with four employees in the bargainingunit. In September 1980, the Union and the Respondentbegan negotiations over an initial collective-bargainingagreement. Bargaining sessions for the first contract wereheld September 18, October 15, November 7, and De-cember 9, 1980. Present at all bargaining sessions wereHarry Gramer and Paul Butrum for the Union andDarryl Howe and Victor Mason for the Respondent.At the first meeting, the Respondent introduced aformat for bargaining, insisting that the parties not begindiscussion of economic issues until the contract languagewas resolved. The Union agreed to this format. At thesecond bargaining session in October 1980 the parties dis-cussed language issues utilizing, in part, contracts be-tween the Union and other companies. There is a slightdisagreement as to what occurred at the next two meet-ings. The Union's position is that the Company deliver aportion of its position on language in writing at the No-vember meeting and the remainder of its position at theDecember meeting. The Company's position is that it de-305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlivered its entire position, with respect to language, atthe December meeting. As the meetings took placealmost a year and a half prior to hearing, this slight dis-crepancy does not appear to me to be material. It is un-disputed that at the December meeting there was on thetable a complete draft of the Company's proposed lan-guage. The Union's reprsentative testified that at the De-cember meeting the Union agreed to certain of the Com-pany's proposal and modified certain others, utilizing lan-guage taken from two other contracts it had with otheremployers. Introduced as General Counsel's Exhibit 4 isa copy of the Company's proposal used at the Decembermeeting on which there has been placed both handwrit-ten notes and xerox copies of language taken from theother two contracts. It is the Union's position that thenotes and the xerox sections represents the totality of theagreed upon language.On this point, the negotiator for the Respondent testi-fied that though he had not seen General Counsel's Ex-hibit 4 before the hearing, the Company had, in fact,agreed to some of the Union additions shown on the ex-hibit. He also agreed that some of the additions camefrom one of the two contracts from which language wasbeing discussed at the meeting. He did not agree, howev-er, that the Union and the Respondent were in agree-ment on each provision in the language portion of thecontract.In any event, when the parties left the Decembermeeting, it was agreed that the Respondent would sendan economic proposal to the Union. Howe did so on Jan-uary 8, 1981. With the economic proposal Howe sent acopy of a memorandum of agreement to Gramer. Acover letter accompanied the document saying, "uponratification of the agreement, we will incorporte the lan-guage and type the new 1981-1984 contract for distribu-tion."Gramer held a meeting with the bargaining unit em-ployees to ratify the agreement on January 13, 1981. Be-cause an insufficient number of employees were presentto ratify the contract, the attending employees only dis-cussed the terms of the agreement. These employees re-quested several changes in the contract and Grameragreed to contact the Respondent about those changes.Gramer attempted to contact Howe but instead wasreferred to E. T. Steadman, corporate director for laborrelations for the Respondent around March 1, 1981. OnMarch 13, Gramer met with Steadman to present theemployee counterproposals and was requested by Step-man to put the requested changes in writing. Gramercomplied with this request on March 15, 1981.On March 27, 1981, Gramer received a letter from theRespondent which rejected the new union proposals, butwas silent about the outstanding offer. Gramer thencalled another employee ratification meeting in earlyApril 1981. At that meeting, Gramer reviewed the entirecontract with the employees including the economic por-tion and the language portion represented by GeneralCounsel's Exhibit 4. On April 14, 1981, on behalf of theUnion, Gramer signed the memorandum of agreement,already signed by Howe on behalf of the Respondent.The following day he mailed a signed document back tothe Respondent, advising the Respondent of the member-ship ratification.Steadman responded in writing on April 20, 1981, stat-ing that the contract needed clarification because of thecounterproposals made in early 1981. By letter datedMay 7, 1981, Stepman informed Gramer that it was theCompany's that notification of the memorandum ofagreement did not consumate final agreement. Gramerfurther stated that the parties had failed to solve noneco-nomic issues as pertaining to recognition, jurisdiction,and structure of the bargaining unit. This was the firstnotice given to the Union by the Respondent of specificissues which remained unresolved.On May II, the Respondent returned to the Union thedues-checkoff cards that the Union had forwarded to theRespondent. This letter also reiterated the Company'sposition that final agreement had not been reached on acontract.B. Anyalsis and ConclusionsBased on the facts of record, I disagree with the Re-spondent's position. It is clear from the evidence that asof the time the Respondent sent to the Union the memo-randum of agreement relating to the economic package,it considered that either a complete proposal had beenmade, or one that was complete enough for ratification.Had the bargaining unit immediately ratified the memo-randum and returned it to the Respondent, there clearlywould have been a valid agreement ready for reductionto final writing and signature. See H. J. Heinz v. NLRB,311 U.S. 514 (1941); Georgia Kraft Co., 258 NLRB 908(1981); Worrell Newspapers, 232 NLRB 402 (1977).Thus, the only question remaining is whether eventsoccurring after receipt of the memorandum of agreementand ratification on April 14, 1981, acted to effectivelywithdraw the offer. I think not.In a recent case of Pepsi-Cola Bottling Co., 251 NLRB187, 189 (1980), the Board stated:..a complete package proposal made on behalf ofeither party remains viable, and upon acceptance intoto must be executed as part of the statutory dutyto bargain in good faith, unless expressly withdrawnprior to such acceptance, or defeased by any eventupon which the offer was expressly made contin-gent at a time prior to acceptance. ....In Pepsi-Cola, the union rejected an employer offerseveral times and made counterproposals but eventuallyaccepted the employer offer. The Board viewed this ac-ceptance as consumating an agreement and found thatthe employer's refusal to execute the contract to be inviolation of Section 8(a)(5). The General Counsel urgesthat circumstances in Pepsi-Cola, are similar to those inthe instant case and that no significant differences existto warrant a different result. The Respondent, citing thecourt of appeals treatment of the same case takes the po-sition that several factors rendered the memorandum ofagreement of January no longer viable at the date of rati-fication.First, the Respondent urges that the Union's counter-proposals of March 15, raising a new issue, invalidated306 JOHN MORRELL & CO.the offer. I find that it is significant and controlling thatthe Respondent, in rejecting the counteroffer, did notwithdraw its outstanding offer or propose to renegotiatebased on the counterproposal. Thus, I find this defensewithout merit and there is nothing to indicate as of thedate of the rejection of the counterproposals that the Re-spondent still intended for its January offer in to be openand subject to ratification.The Respondent further asserts that as of the date ofratification the Company's offer was not viable becausetoo much time had elapsed between January 8, and theUnion's acceptance on April 15. The Board has held inprevious cases that acceptance of an outstanding offermust be made within a reasonable time of the offer.Board cases relied on by the Respondent show the Boardhas approved acceptance in cases ranging from 2 weeksto 2 months. I find nothing unreasonable about the 14-week period involved in this proceeding considering thecircumstances. The Union's first attempt at ratificationwas not effective because of an insufficient number ofemployees present for ratification. Shortly, thereafter, theUnion informed the Respondent of changes the employ-ees present at the first meeting wished to make in theoffer. At a meeting held with the Respondent's repre-sentative on March 13, 1982, the Union was advised toput the request to changes in writing and the Union re-plied in the form of a counteroffer. On March 27, thenew proposals were rejected and the Union immediatelycalled another ratification meeting at which the member-ship accepted the offer. Had the Respondent consideredthe lapse of time between January 9 and the date of therejection of the counterproposals significant, it couldhave withdrawn the offer for that reason or because ofthe counterproposals or for any other reason at that time.It did not do so.Lastly, the Respondent urges that there are certainambiguities, omissions, and unclear language contained inthe proposal of January 9, which would render it impos-sible to have that document (G.C. Exh. 4) executed as acontract. The Respondent identifies such problems areasto be in the seniority article, hours of work article, pen-sion, and insurance benefits, and the issue of the status ofthe "G" salesmen. The Respondent did not considerthese issues unresolved as of the date of the January 9memorandum of agreement and presumably they werematters that would have been ironed out at the time thecontract was reduced to final writing for signature.I find from the evidence that the Company made aviable proposal on January 9, 1981, which was ratifiedby the Union on April 15, 1981. On April 15, 1981, theparties had an agreement which is susceptible to beingreduced to writing and signed. That the Company, there-after, refused to do so and continues to refuse to signconstitutes a refusal to bargain in good faith in violationof Section 8(aXI) and (5) of the Act.On the basis of the above findings of fact and theentire record in this case, I make the followingCONCLUSIONS OF LAW1. John Morrell and Company is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Local 539, United Food and Commercial WorkersInternational Union, AFL-CIO-CLC, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. By refusing to execute the agreement reached be-tween the parties and ratified by the Union on April 15,1981, the Respondent has engaged in and is engaging inunfair labor practices in violation of Section 8(aX1) and(5) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(aXl)and (5) of the Act, I shall recommend that the Respond-ent be ordered to cease and desist therefrom and from, inany like or related manner, infringing upon its employ-ees' Section 7 rights and take certain affirmative actionsit has been found will effectuate the policies of the Act. Ihave found that the Respondent unlawfully refused andcontinues to refuse to execute a written contract involv-ing the terms of the collective-bargaining agreement rati-fied by the Union on April 15, 1981. I shall, therefore,recommend that it be ordered to reduce the agreementratified on April 15, 1981, to writing and execute such bysigning. The agreement will be retroactive to that dateand the Respondent shall reimburse employees for anyincreased wages or benefits owed thereunder.[Recommended Order omitted from publication.)-307